Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 1 of 22




               Exhibit VVVV
     Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 2 of 22



Case File Report for JONES, KENNY F.
Probation Officer:       Court: Montgomery, AL
 Sentence       Probation       Probation                         Months On
                                            Expires    Type                        SSN      DOB      Print Date
   Date           Date           Length                             Prob
                               18 Months 0           Office                                       1/21/2020
 8/17/2009      8/17/2009                  2/17/2011                     14.8
                                  Days               Visit                                        11:52:10 AM

               Employment History
Employer Phone Supervisor Wages Start Date End Date

                                              Address
                                                   Home
  Date                         Address                                     Cell Phone          Comments
                                                   Phone
                                 DR MONTGOMERY,                                         HOME AND CELL ARE
8/19/2009
            AL 36108                                                                    INCORRECT

                            Contacts
      Name                   Phone         Comments
REV. WILLIE SMITH                      FATHER-IN-LAW
MARCUS WILSON                          FRIEND
STEFANIE SMITH                         FIANCEE- WRONG #

                                    Offense
     Offense       Case Num Fine Amt Court Cost Warrant Fee Court Order Program
Suspended License 08TRT000209  263.00       0.00       0.00
Suspended License 09TRT056174  263.00       0.00       0.00

                                  Status
   Date            Status                        Action
4/21/2011   Terminated Modified   Revoked
2/11/2011   Jail                  Failed to Complete Terms of Probation
11/4/2010   Warrant               Failed to Complete Terms of Probation
9/17/2010   VOP                   Failed to Complete Terms of Probation
8/17/2009   Active                Original Sentencing

Status Notes
Date Note

                                       Hearings
        Date            Type           Location        Status
11/4/2010 1:00:00 PM REVOCATION MONTGOMERY COURTHOUSE Scheduled

Modifications
Date Notes

                                                  Detailed Visit Notes
  Date                                                        Notes



                                                                                           Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 3 of 22


1/21/2020    Last Payment made on 07/01/2010 3491 Days Ago
5/11/2011    Modified Termination of Probation - EHAWTHORNE
4/21/2011    Modified Termination of Probation - SMARTIN
4/21/2011    Status Changed to Terminated Modified
4/21/2011
             SC: Defendant was removed from JCS.
SMARTIN
3/23/2011
             CFR: CALLED THE MONTGOMERY CITY JAIL AND FEMALE OFFICER VERIFIED THAT THE DEF IS STILL AT THAT FACILITY.
SMARTIN
2/17/2011
             CFR: VERIFIED WITH OFFICER BESTEBER THAT THE DEFENDANT IS STILL INCARCERATED.
SMARTIN
2/11/2011
             SC: def commuted to days by judge hayes; Jail=Montgomery City Jail
THAMBY
2/11/2011    Status Changed to Jail
11/17/2010   PETITION FOR REVOCATION-SIGNED - KEDWARDS
11/4/2010    Hearing: Nov 4 2010 1:00PM Type: REVOCATION Location: MONTGOMERY COURTHOUSE Entered: Sep 17 2010 2:34PM By SMARTIN Status: Scheduled
11/4/2010    Status Changed to Warrant
11/4/2010
          SC: DEF FAILED TO REPORT TO COURT WARRANT ISSUED.
MFREEMAN
11/4/2010
          CFR: DEF FAILED TO REPORT TO COURT WARRANT ISSUED.
MFREEMAN
10/15/2010
             O/M: DEF'S VOP PAPERWORK WAS RETURNED. RETURN TO SENDER NOT DELIVERABLE AS ADDRESSED UNABLE TO FORWARD
SMARTIN
9/17/2010    Petition for Revocation Letter - SMARTIN
9/17/2010    VOP Letter - SMARTIN
             CFR: THE DEFENDANT HAS MISSED HIS LAST THREE APPOINTMENTS IN A ROW AND TO MAKE A PAYMENT SINCE 07-01-10. THE DEFENDANT
             FAILED TO RESPOND TO PHONE CALLS MADE AND TO WRITTEN CORRESPONDANCE SENT THRU THE MAIL. THE DEFENDANT OWES $36 TO
9/17/2010
             THE CITY AND $305 JCS FEES, TOTALLING $341. WAS GIVEN PERMISSION BY OFFICE MANAGER WENNIS TO ALLOW THE DEFENDANT TO PAY
SMARTIN
             $150 TO CLOSE CASE. PLACED IN VOP AND SET COURT DATE OF 11-04-10 @ 1300. ADDED NOTE IN VOP LETTER THAT THE DEFENDANT MAY
             PAY THE $150 BY 10-27-10 TO CANCEL HEARING AND CLOSE CASE.
9/17/2010
             SC: The defendant failed to comply with the terms and conditions of probation.
SMARTIN
9/17/2010    Status Changed to VOP
9/17/2010
             T/C: CALLED WILLIE SMITH BACK AS REQUESTED BUT COULD NOT GET AN ANSWER.
SMARTIN
9/14/2010
             T/C: WILLIE SMITH CALLED AND LEFT VOICEMAIL WHILE I WAS OUT OF THE OFFICE AND REQUESTED TO BE CALLED BACK. WILL DO SO.
SMARTIN
9/7/2010
             CFR: WILL GIVE THE DEF TIME TO RESPOND TO PHONE CALL BEFORE PLACING IN VOP AND SETTING COURT DATE.
SMARTIN
             T/P: CALLED DEF'S CELL AND HOME NUMBERS AND BOTH ARE INCORRECT. T/C: CALLED MARCUS WILSON BUT NOT A WORKING NUMBER.
9/7/2010
             CALLED REV. WILLIE SMITH - SPOKE TO HIM AND HE STATED HE HASN'T SEEN THE DEF IN QUITE A WHILE - WILL CONTACT HIS DAUGTHER,
SMARTIN
             THE DEF'S EX-GIRLFRIEND, AND PASS ALONG THE MESSAGE TO HER TO GIVE TO THE DEF.
9/2/2010
             You missed your appointment yesterday, please call Sara Martin at 334-262-0558 ASAP. Thank you.
Admin
8/31/2010
             This is a reminder of your appt tomorrow with S Martin of JCS at 2:00pm DO NOT REPLY!
Admin
8/16/2010    Delinquency Letter - SMARTIN
8/12/2010
             This is a reminder of your appt tomorrow with S Martin of JCS at 11:00am DO NOT REPLY!
Admin
8/5/2010     TT: Financial Update Fee Ins VCF 720 0 0 From 480.00 0.00 0.00
8/5/2010     FTR Letter - SMARTIN
8/5/2010     Order of Modification - EWATKINS
8/5/2010
             T/P: DEF'S CELL AND HOME NUMBER ARE NOT WORKING.
SMARTIN
8/5/2010     CFR: RECEIVED ORDER OF MODIFICATION TO EXTEND THE DEF'S TIME BY AN ADDITIONAL SIX MONTHS TO ALLOW THE DEFENDANT TIME
SMARTIN      TO FINISH PAYING HIS FINES.
8/3/2010
             You missed your appointment yesterday, please call Sara Martin at 334-262-0558 ASAP. Thank you.
Admin
7/22/2010    Order of Modification of Probation: 08TRT000209, 09TRT056174 - SMARTIN
7/22/2010    CFR: SENDING ORDER OF MODIFICATION TO EXTEND THE DEF'S TIME BY AN ADDITIONAL SIX MONTHS TO ALLOW THE DEFENDANT TIME
SMARTIN      TO FINISH PAYING HIS FINES.
7/6/2010     Returned Mail- FTR - EWATKINS
7/6/2010
             O/M: DEF'S FTR LETTER WAS RETURNED (RETURN TO SENDER; NOT DELIVERABLE AS ADDRESSED; UNABLE TO FORWARD)
SMARTIN
7/1/2010     Receipt - SMARTIN
             O/P: DEF REPORTED. MOTHER IS OUT OF HOSPITAL AND DOING BETTER. ALL INFORMATION THE SAME AND HAS ONE NEW TICKET - NO DL -
7/1/2010
             COULD NOT SEE COURT DATE ON TICKET - PROVIDED DEF WITH MONTGOMERY MUNICIPAL COURT NUMBER. DEF PAID $100 TODAY AND
SMARTIN
             NEXT APPT 08-02-10 @ 1100.
6/28/2010    FTR Letter - SMARTIN
6/28/2010
             O/M: WILL SEND FTR LETTER WITH REPORT DATE OF 07-07-10 @ 1100.
SMARTIN
6/16/2010    FTR Letter - SMARTIN
6/4/2010     FTR Letter - SMARTIN




                                                                                                               Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 4 of 22


6/4/2010     T/P: CALLED DEF'S CELL # - RECEIVED MESSAGE THAT NUMBER WAS INCORRECT. CALLED DEF'S HOME # - WAS TOLD WRONG NUMBER. T/C:
SMARTIN      CALLED DEF'S FIANCEE (STEPHANIE SMITH)- DISCONNECTED. CALLED DEF'S FRIEND (MARCUS WILSON) - LEFT MESSAGE TO HAVE DEF
             RETURN CALL WITHIN 24 HOURS AND OFFICE NUMBER. CALLED DEF'S FATHER-IN-LAW (REV. WILLIE SMITH) - LEFT SAME MESSAGE.
6/2/2010
             You missed your appointment yesterday, please call Sara Martin at 334-262-0558 ASAP. Thank you.
Admin
4/30/2010    Receipt - DHILL
4/30/2010    O/P: DEF REPORTED PD $100. ALL INFO VERIFIED, NO NEW TICKETS OR ARRESTS. NEXT APPT 06/01/10 BECAUSE DEF GETS CHECK ONCE A
DHILL        MONTH. DEF ADV TO GET PO TO NOTIFY PO HILL TO SEE IF THE FEES CAN BE CUT SOME.
4/22/2010    Receipt - SMARTIN
4/22/2010    O/P: DEF REPORTED. ALL INFORMATION THE SAME AND NO NEW TICKETS. SET MISSED APPT AS EXCUSED DUE TO MOTHER BEING IN VERY
SMARTIN      BAD CAR ACCIDENT FRIDAY MORNING - WOKE UP FROM COMA THIS MORNING. DEF PAID $10 TODAY AND NEXT APPT 05-03-10 @ 1100.
4/19/2010    FTR Letter - SLAW
4/19/2010    T/P DEF. GIRLFRIEND CALLED BACK STATED KENNY MOTHER AND BROTHER HAD BEEN IN WRECK. SHE STATED HIS MOTHER WAS
SLAW         THROWN 20 FEET AND IS NOW IN A COMMA.
4/19/2010
             T/P CALLED DEF. ABOUT MISSED APPT. LEFT MESSAGE ON FATHER-IN-LAW VM. ALL OTHER NUMBERS NOT IN SERVICE.
SLAW
4/2/2010     O/P: DEF REPORTED WITH HIS MOTHER - ALL INFORMATION THE SAME AND NO NEW TICKETS. DEF PAID $0 - HE AND HIS MOTHER HAVE
SMARTIN      BEEN MOVING AND STUFF. NEXT APPT 041610 @ 1100.
3/3/2010     Receipt - EALLEN
             O/P: DEFENDANT REPORTED WITH HIS MOTHER AND STATES ALL INFORMATION IS THE SAME AND HAS NO NEW TICKETS OR CHARGES -
             PD. $100.00 - ADVISED DEFENDANT THAT HIS PAYMENTS ARE TO BE AT $140.00 PER MONTH AND THE DEFENDANT'S MOTHER STATED THAT
3/3/2010
             THEY WERE TOLD BY THE JUDGE THAT THEY COULD PAY $100.00 PER MONTH BECAUSE HER SON IS DISABLED - ADVISED DEFENDANT'S
EALLEN
             MOTHER THAT I DO NOT SEE ANY NOTES REGARDING THIS ISSUE BUT THAT I WILL SPEAK WITH THE DEFENDANT'S PO S.MARTIN - NEXT
             APPOINTMENT SCHEDULED FOR 04-03-10 AT 11:00.
2/8/2010     Manual Receipts - EWATKINS
2/3/2010     Receipt - SMARTIN
2/3/2010
             O/P: DEF REPORTED. ALL INFORMATION THE SAME AND NO NEW TICKETS. DEF PAID $100 TODAY AND NEXT APPT 030310 @ 1100.
SMARTIN
1/4/2010     Receipt - SMARTIN
1/4/2010
             O/P: DEF REPORTED. ALL INFORMATION THE SAME AND NO NEW TICKETS. DEF PAID $100 TODAY AND NEXT APPT 02-03-10 @ 0900.
SMARTIN
12/17/2009   O/P: DEF REPORTED. ALL INFORMATION THE SAME AND NO NEW TICKETS. DEF PAID $0 AND NEXT APPT 010410 @ 1100. DEF WOULD LIKE TO
SMARTIN      REPORT TO THE PERRY HILL RD OFFICE.
12/16/2009
             T/P: CALLED DEF'S CELL # - SPOKE TO FEMALE, WHO STATED THE DEF WOULD BE IN TOMORROW. NEXT APPT 121709 @ 0900.
SMARTIN
12/4/2009    Social Security - EWATKINS
12/3/2009    Receipt - RBRANUM
12/3/2009
             O/P: DEF REPORTED TODAY; STATES NO NEW TICKETS OR INFORMATION; VERIFIED INFO. DEF PAID $10 TODAY; NEXT APPT IS 121109
RBRANUM
11/3/2009    Receipt - SMARTIN
11/3/2009
             O/P: DEF REPORTED. ALL INFORMATION THE SAME AND NO NEW TICKETS. DEF PAID $100 TODAY AND NEXT APPT 120309 @ 0900.
SMARTIN
10/7/2009
             PO Changed from NCOX to SMARTIN by WENNIS
WENNIS
10/2/2009    Receipt - MSTOLBERT
10/2/2009 O/C DEF MOTHER REPORTED TODAY ON HIS BEHALF. PAID $100.00 AND STATED THAT PER PO COX IT WAS OKAY FOR DEF TO PAY $100 A
MSTOLBERT MONTH. NEXT APPT 110309 @ 0900
9/23/2009
             O/P: DEF REPORTED TODAY; STATES NO NEW TICKETS OR INFORMATION; DEF PAID $0 TODAY; NEXT APPT IS SET FOR 10/2/09 @ 0900
NCOX
9/16/2009
             O/P: DEF. REPORTED TODAY; STATES NO NEW TICKETS OR ADDRESS CHANGES; DEF PAID $0 TODAY; NEXT APPT IS SET FOR 9/23/09 @ 0900
NCOX
9/9/2009     GCOP (general conditions of probation) Signed - TBLIETZ
9/9/2009
             O/P: DEF. REPORTED TODAY; STATES NO NEW TICKETS OR ADDRESS CHANGES; DEF. PAID $0 TODAY; NEXT APPT IS SET FOR 9/16/09 @0900
NCOX
9/3/2009     Receipt - NCOX
             O/P: DEF REPORTED TO THE OFFICE TODAY; STATES NO NEW TICKETS OR CHANGE IN ADDRESS; DEF. WANTS TO GO BACK IN FRONT OF THE
9/3/2009
             JUDGE TO SEEK REDUCE IN PAYMENTS BECAUSE HE CANNOT PAY THE 140 MONTHLY DUE TO DISABILITY; DEF. PAID $35 TODAY; NEXT
NCOX
             APPT IS SET FOR 9/9/09@0900
9/1/2009     Intake Forms - TBLIETZ
8/26/2009    O/P: DEF. REPORTED TO THE OFFICE TODAY; STATES NO CHANGES IN DEMOGRAPHIC INFORMATION; NO NEW TICKETS OR FINES; DEF. PAID
NCOX         $0 TODAY AND NEXT APPT WILL BE ON 9/4/09 @ 0900
8/20/2009    General Conditions of Probation - NCOX
8/20/2009
             O/P: DEF. REPORTED TODAY; NO NEW TICKETS OR CHARGES; DEF. PAID $0 TODAY. NEXT APPT IS 8/26/09 @0900
NCOX
8/19/2009    C/C: DEF WAS PLACED ON 12 MONTHS PROBATION. ADVISED DEF OF TERMS AND CONDITIONS OF PROBATION AND $140 MONTHLY
SMARTIN      PAYMENT. FIRST APPT 082009 @ 0900.
8/17/2009    Status Changed to Active



      Appointment Details
    Date   Time Showed Alerts




                                                                                                               Exhibit VVVV
    Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 5 of 22


4/21/2011    CKST    Y
3/23/2011    CKST    Y
2/17/2011    CKST    Y
11/4/2010    RVHR    N
9/1/2010     1400    N
8/13/2010    1100    N
8/2/2010     1100    N
7/1/2010     WKIN    Y
6/25/2010    1100    N
6/15/2010    1100    N
6/1/2010     1100    N
4/30/2010    WKIN    Y
4/22/2010    WKIN    Y
4/16/2010    1100    E
4/2/2010     WKIN    Y
3/3/2010     1100    Y
2/3/2010     0900    Y
1/4/2010     1100    Y
12/17/2009   0900    Y
12/11/2009   0900    N
12/3/2009    0900    Y
11/3/2009    0900    Y
10/2/2009    0900    Y
9/23/2009    0900    Y
9/16/2009    0900    Y
9/9/2009     0900    Y
9/3/2009     WKIN    Y
8/26/2009    0900    Y
8/20/2009    0900    Y

                                   Financials
          Fee Insurance Fines     VCF Restitution Court Cost Warrant Fee Other
Assessed 720.00    0.00 526.00    0.00        0.00      0.00        0.00 10.00
Amt Paid 255.00    0.00 490.00    0.00        0.00      0.00        0.00 10.00
End Bal 465.00     0.00 36.00     0.00        0.00      0.00        0.00 0.00
                 Payments
   Date       Fee Type Amount      Note
7/1/2010    Fine          60.00   CASH
7/1/2010    Probation Fee 40.00   CASH
4/30/2010   Fine          60.00
4/30/2010   Probation Fee 40.00
4/22/2010   Fine           5.00   CASH
4/22/2010   Probation Fee  5.00   CASH
3/3/2010    Fine          60.00   CASH
3/3/2010    Probation Fee 40.00   CASH
2/3/2010    Fine          70.00   CASH
2/3/2010    Probation Fee 30.00   CASH



                                                                                 Exhibit VVVV
     Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 6 of 22


1/4/2010    Fine            70.00   CASH
1/4/2010    Probation Fee   30.00   CASH
12/3/2009   Fine             5.00   CASH
12/3/2009   Probation Fee    5.00   CASH
11/3/2009   Fine            70.00   CASH
11/3/2009   Probation Fee   30.00   CASH
10/2/2009   Fine            70.00   CASH
10/2/2009   Probation Fee   30.00   CASH
9/3/2009    Fine            20.00   CASH
9/3/2009    Other           10.00   CASH
9/3/2009    Probation Fee    5.00   CASH

NO COMMUNITY SERVICE ASSIGNED.

NO COURT MONEY OBLIGATIONS CONVERTED TO COMMUNITY SERVICE.

NO COURT ORDERED PROGRAMS ASSIGNED.

NO SPECIAL CONDITIONS NOTED.

NO DRUG TESTING GIVEN.

    Picture




                                                            Exhibit VVVV
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 7 of 22




                                                       Exhibit VVVV
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 8 of 22




                                                       Exhibit VVVV
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 9 of 22




                                                       Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 10 of 22




                               Judicial Correction Services
                               Physical Address:          Mailing Address:
                               650 S McDonough Street     650 S McDonough Street
                               Suite B                    Suite B
                               Montgomery, AL 36104       Montgomery, AL 36104
                               334-262-0558

Date: 4/19/2010

Dear KENNY F. JONES,

You failed to report to me on 04/16/2010 at 11:00AM. Another appointment has been set for
you on 04/26/2010 at 11:00AM. If you fail to report on this date you may be in violation of your
probation which could result in a warrant for your arrest or a hearing being set by the court.

If you have any questions or concerns, please do not hesitate to contact this office.

Respectfully,


Sara Martin
Probation Officer
Municipal Court of Montgomery, AL




Judicial Correction Services
650 S McDonough Street
Suite B
Montgomery, AL 36104

Return Service Requested




                                                          KENNY F. JONES

                                                          MONTGOMERY, AL 36108

JCS ID:275740-947749-SLAW


                                                                         Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 11 of 22




                                Judicial Correction Services
                                Physical Address:         Mailing Address:
                                1288 Perry Hill Road      1288 Perry Hill Road
                                Montgomery, AL 36109      Montgomery, AL 36109
                                334-513-7510

Date: 6/4/2010

Dear KENNY F. JONES,

You failed to report to me on 06/01/2010 at 11:00AM. Another appointment has been set for
you on 06/15/2010 at 11:00AM. If you fail to report on this date you may be in violation of your
probation which could result in a warrant for your arrest or a hearing being set by the court.
Fines due are $96.00 and fees are $185.00.

Please note that you may pay $161.00 to pay off case before 06-17-10.

If you have any questions or concerns, please do not hesitate to contact this office.

Respectfully,


Sara Martin
Probation Officer
Municipal Court of Montgomery, AL




Judicial Correction Services
1288 Perry Hill Road
Montgomery, AL 36109

Return Service Requested




                                                          KENNY F. JONES

                                                          MONTGOMERY, AL 36108

JCS ID:275740-1012033-SMARTIN


                                                                         Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 12 of 22




                                Judicial Correction Services
                                Physical Address:         Mailing Address:
                                1288 Perry Hill Road      1288 Perry Hill Road
                                Montgomery, AL 36109      Montgomery, AL 36109
                                334-513-7510

Date: 6/16/2010

Dear KENNY F. JONES,

You failed to report to me on 06/15/2010 at 11:00AM. Another appointment has been set for
you on 06/25/2010 at 11:00AM. If you fail to report on this date you may be in violation of your
probation which could result in a warrant for your arrest or a hearing being set by the court.
Fines due are $96.00 and fees are $185.00.

Please bring at least $100 to your next appointment.

If you have any questions or concerns, please do not hesitate to contact this office.

Respectfully,


Sara Martin
Probation Officer
Municipal Court of Montgomery, AL




Judicial Correction Services
1288 Perry Hill Road
Montgomery, AL 36109

Return Service Requested




                                                          KENNY F. JONES

                                                          MONTGOMERY, AL 36108

JCS ID:275740-1030383-SMARTIN


                                                                         Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 13 of 22




                                Judicial Correction Services
                                Physical Address:         Mailing Address:
                                1288 Perry Hill Road      1288 Perry Hill Road
                                Montgomery, AL 36109      Montgomery, AL 36109
                                334-513-7510

Date: 6/28/2010

Dear KENNY F. JONES,

You failed to report to me on 06/25/2010 at 11:00AM. Another appointment has been set for
you on 07/07/2010 at 11:00AM. If you fail to report on this date you may be in violation of your
probation which could result in a warrant for your arrest or a hearing being set by the court.
Fines due are $96.00 and fees are $225.00.

Please note that it has been over 50 days since your last payment.

If you have any questions or concerns, please do not hesitate to contact this office.

Respectfully,


Sara Martin
Probation Officer
Municipal Court of Montgomery, AL




Judicial Correction Services
1288 Perry Hill Road
Montgomery, AL 36109

Return Service Requested




                                                          KENNY F. JONES

                                                          MONTGOMERY, AL 36108

JCS ID:275740-1046383-SMARTIN


                                                                         Exhibit VVVV
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 14 of 22




                                                        Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 15 of 22




                                Judicial Correction Services
                                Physical Address:         Mailing Address:
                                1288 Perry Hill Road      1288 Perry Hill Road
                                Montgomery, AL 36109      Montgomery, AL 36109
                                334-513-7510

Date: 8/5/2010

Dear KENNY F. JONES,

You failed to report to me on 08/02/2010 at 11:00AM. Another appointment has been set for
you on 08/13/2010 at 11:00AM. If you fail to report on this date you may be in violation of your
probation which could result in a warrant for your arrest or a hearing being set by the court.
Fines due are $36.00 and fees are $225.00.

If you have any questions or concerns, please do not hesitate to contact this office.

Respectfully,


Sara Martin
Probation Officer
Municipal Court of Montgomery, AL




Judicial Correction Services
1288 Perry Hill Road
Montgomery, AL 36109

Return Service Requested




                                                          KENNY F. JONES

                                                          MONTGOMERY, AL 36108

JCS ID:275740-1109635-SMARTIN


                                                                         Exhibit VVVV
           Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 16 of 22




                        JUDICIAL CORRECTION SERVICES, INC
                                            1288 Perry Hill Road
                                           Montgomery, AL 36109
                                            Phone: 334-513-7510

KENNY F. JONES

MONTGOMERY, AL 36108

Dear KENNY F. JONES
You are receiving this letter to inform you that you are over 40 days delinquent with making financial
progress towards your successful completion of probation. Continued failure to show progress may result in
your case being sent back before the court.

To become in compliance, you will need to bring in a minimum payment of $261.00 on
09/01/2010 at 2:00PM . If you are unable to bring this amount please bring as much as you can. This will
help you demonstrate to the court that you are making progress towards successful completion of your
probation. If you can not make a payment, you still need to report on this date to see if your officer can help
you come up with a plan that will help you successfully complete your probation.

You are reminded that you agreed to pay $140.00 each month as part of your probation agreement.

* * * Please make sure to report on 09/01/2010 at 2:00PM .

* * * There is no excuse for a missed appointment.

I look forward to helping you work your way through this probation.

Sincerely,




Sara Martin - Probation Officer




JCS ID:275740-1124645-SMARTIN




                                                                                   Exhibit VVVV
       Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 17 of 22




September 17, 2010

KENNY F. JONES

MONTGOMERY, AL 36108

KENNY F. JONES:

This letter is to inform you that you have violated the terms and conditions of your probation. There has
been a court date set for you on the 4 day of November, 2010 in the Municipal Court of Montgomery,
AL at 1:00PM .

Note that a failure to appear in court on the above date will result in a warrant being issued for
your arrest.

Enclosed is a copy of a petition letter to be signed by the judge. If there are any questions or problems
call 334-262-0558 , but keep in mind that the court date can not and will not be reset or
rescheduled. Thank you!

PLEASE NOTE THAT YOU MAY PAY $150 BY OCTOBER 27, 2010 TO CANCEL YOUR
HEARING AND CLOSE YOUR CASE.



Sincerely,




Sara Martin

Probation Officer
Judicial Correction Services
650 S McDonough Street
Suite B
Montgomery, AL 36104




                                                                                Exhibit VVVV
JCS ID:275740-1179960-SMARTIN
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 18 of 22




                                                       Exhibit VVVV
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 19 of 22




                                                       Exhibit VVVV
                                                                                                                   MONTGOMERY MUNICIPAL COURT
                                                                                                               PAYMENT HISTORY BY JACKET NUMBER




                                                                                                                                                           Exhibit VVVV
                                                                                                                             FOR
                                                                                                                                                          lO
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 20 of 22




                                                                                                                    KENNY JONES, 06/13/1984               o
                                                                                                                                                          o
                                                                                                                                                          a:
                                                                                                                                                          3
                                                                                                                                                          o
                                                                                                                                                          o
                                                                           Printed;   Jun15, 2017 12:16 PM   Montgomery Municipal Court           ;e #1
                                                                                                                         MONTGOMERY MUNICIPAL COURT
                                                                               CASE#                  DEFENDANT NAME                             CHARGE                               AMOUNT     BALANCE
                                                                                                                                                                                         PAID       OWED




                                                                                                                                                                                                                  Exhibit VVVV
                                                                                                                                                                                                             CD
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 21 of 22




                                                                               2008TRT000209          KENNYJONES                                 DRIVING WHILE SUSPENDED              $263.00       $0.00    1^
                                                                                                                                                                                                             o
                                                                                                                                                                                                             o
                                                                               2008TRT000208          KENNY JONES                                FAIL POSSESS/DISPLAY INS. (1ST          $0.00      $0-00
                                                                                                                                                 OFFENSE)                                                    a:
                                                                                                                                                 IMPROPER HEADLIGHTS/ONE              $185.00      $0.00     D
                                                                               2008TRT000207          KENNY JONES                                                                                            o
                                                                                                                                                 HEADLIGHT                                                   o
                                                                               2009TRT026371          KENNY JONES                                DRIVING ON WRONG SIDE OF ROAD        $133.00       $0.00
                                                                               2006TRT006295          KENNY JONES                                FAIL POSSESS/DISPLAY INS. (1ST          $0.00      $0.00
                                                                                                                                                 OFFENSE)
                                                                               2006TRT006296          KENNY JONES                                SPEEDING < 25 MPH OVER LIMIT         $214.00       $0.00
                                                                               2010TRT058694          KENNY JONES                                DRIVING WHILE SUSPENDED                $0.00       $0.00
                                                                               2011TRT006567          KENNY JONES                                DRIVING WHILE SUSPENDED                $0.00       $0.00
                                                                               2011TRT006568          KENNY JONES                                FAIL POSSESS/DISPLAY INS. {1ST         $0.00       $0.00
                                                                                                                                                 OFFENSE)
                                                                               2010TRT069371          KENNY JONES                                NO CHILD RESTRAINT                      $0.00      $0.00
                                                                               2010TRT069370          KENNY JONES                                NO CHILD RESTRAINT                      $0.00      $0.00
                                                                               2010TRT041783          KENNY JONES                                DRIVING WHILE SUSPENDED               $460.00      $0.00
                                                                               2010TRT069369          KENNY JONES                                DRIVING WHILE SUSPENDED                 $0.00      $0.00
                                                                               2010TRT069372          KENNY JONES                                NO CHILD RESTRAINT                      $0.00      $0.00
                                                                               2010CRS600621          KENNY JONES                                NUISANCE - UNREASONABLE NOISE           $0.00      $0.00
                                                                               2010TRT088605          KENNY JONES                                DRIVING WHILE SUSPENDED                 $0.00      $0.00
                                                                               2010TRT088606          KENNY JONES                                FAIL POSSESS/DISPLAY INS. (1ST          $0.00      $0.00
                                                                                                                                                 OFFENSE)
                                                                               2010TRT045747          KENNY JONES                                SEAT BELT VIOLATION                     $0.00      $0.00
                                                                               2010TRT045746          KENNY JONES                                DRIVING WHILE SUSPENDED                 $0.00      $0.00
                                                                               2009TRT056174          KENNY JONES                                DRIVING WHILE SUSPENDED               $306.00      $0.00
                                                                                2011CRA005726A        KENNY JONES                                MENACING                               $50.00      $0.00
                                                                                2011M02784            KENNY JONES                                MENACING                                $0.00      $0.00
                                                                                2013TRT019503         KENNY JONES                                FAILURE TO POSSESS/DISPLAY VEHICLE      $0.00      $0.00
                                                                                                                                                 REGISTRATION
                                                                                2013TRT019505         KENNY JONES                                NO D/L IN POSSESSION                    $0.00    $198.00
                                                                                2013TRT019506         KENNY JONES                                SPEEDING < 25 MPH OVER LIMIT            $0.00      $0.00
                                                                                2013TRT019509         KENNY JONES                                Vehicle Registration Suspended          $0.00    $262.00
                                                                           Printed   , Jun 15. 2017 12:16 PIV       Montgomery Municipal Court                                                        ge#2
                                                                                                                         MONTGOMERY MUNICIPAL COURT
                                                                                2013CRA001865        KENNY JONES                                DISORDERLY CONDUCT (fighting         $0.00          $457.00
                                                                                                                                                threatening behavior)




                                                                                                                                                                                                                Exhibit VVVV
                                                                                2014TRT009021        KENNY JONES                                DRIVING WHILE SUSPENDED             $0.00             $0.00    r^
Case 2:15-cv-00463-RCL-SMD Document 246-100 Filed 01/21/20 Page 22 of 22




                                                                                2014TRT009020        KENNY JONES                                RUNNING STOP SIGN                   $0.00           $227.00    o
                                                                                                                                                                               TOTAL PAID    TOTAL BALANCE     o
                                                                                                                                                                                 $1,611.00        $1,144,00
                                                                                                                                                                                                               a:
                                                                                                                                                                                                               o
                                                                                                                                                                                                               o
                                                                           Printed    Jun 15, 2017 12:16 PW        Montgomery Municipal Court                                                           je#3
